Notice of Pre-AIA  or AIA  Status


The present application is being examined under the pre-AIA  first to invent provisions. 

The claims filed on 4/6/2020 are entered and acknowledge. Claims 1-32 have been cancelled. 33-52 have been added. Claims 33-52 are currently pending in the instant application.


Drawings

The drawings filed on 3/6/2020 have been considered.


Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 3/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 33-52 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 9,635,132.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending patent anticipates the instant application.


Instant Application 
Copending Patent
Claim 33: A method, comprising: accessing, by one or more applications on one or more devices of a client network, via block storage service application programming interfaces (APIs), a volume-based block storage on a remote data store of a block storage service implemented by a provider network, wherein the block storage service APIs are a standard interface to volume-based block storage operations of the block storage service on the remote data store, and wherein the block storage service APIs include a create volume API, and an upload block API; and 
performing, by one of the applications on one or more of the devices on the client network: generating a create volume request according to the create volume API and sending the create volume request to the block storage service; 
receiving a create volume response according to the create volume API that indicates a volume identifier (ID) for the volume; and 
generating one or more upload block requests according to the upload block API and sending the one or more upload block requests to the block storage service, wherein each upload block request specifies the volume ID and data to be uploaded to the volume. 



Claim 1: A method, comprising: 
exposing, by a block storage service implemented on one or more devices within a provider network, block storage service application programming interfaces (APIs) to client applications external to the provider network, wherein the provider network provides volume-based block storage as a remote data store to client applications external to the provider network, wherein the block storage service APIs provide a standard application programming interface for volume-based block storage operations of the block storage service on the remote data store, and wherein the block storage service APIs that are exposed to client applications external to the provider network include a create volume API, an upload block API, a download block API, and a delete volume API; and 
performing, by the block storage service: receiving, from an application implemented on one or more devices on a client network, a create volume request according to the create volume API, wherein the create volume request received at the block storage service corresponds with a request generated by the application according to the create volume API; 
creating, on the remote data store, a volume according to one or more parameters of the create volume request; 
returning, to the application, a create volume response according to the create volume API that indicates a volume identifier (ID) for the volume;
receiving, from the application, one or more upload block requests according to the upload block API, wherein the one or more upload block requests received at the block storage service correspond with the one or more upload block requests generated by the application according to the upload block API, and 
wherein each upload block request specifies the volume ID and data to be uploaded to the volume; and 
for each of the one or more upload block requests, writing the respective data to the remote data store as volume data for the volume according to one or more parameters of the upload block request; 
receiving, from the application, one or more download block requests according to the download block API, wherein the one or more download block requests received at the block storage service correspond with the one or more download block requests generated by the application according to the download block API, and 
wherein each download block request specifies data to be downloaded from the volume; 

for each of the one or more download block requests, reading the respective volume data from the remote data store according to one or more parameters of the download block request and returning, to the application, a download block response that includes the respective volume data according to the download block API; 
receiving, from the application, a delete volume request that specifies a volume on the remote data store to be deleted according to the delete volume API; and in response to the delete volume request, deleting the volume indicated by the delete volume request from the remote data store. 
34. The method as recited in claim 33, wherein the block storage service APIs further include a create snapshot API, wherein a snapshot is a point-in-time capture of a volume, and wherein the method further comprises performing, by the application: generating a create snapshot request according to the create snapshot API and sending the create snapshot request to the block storage service; receiving a create snapshot response according to the create snapshot API that indicates a snapshot identifier (ID) for the snapshot; and generating one or more upload block requests according to the upload block API and sending the one or more upload block requests, wherein each upload block request specifies the snapshot ID and data to be uploaded to the snapshot. 

35. The method as recited in claim 33, wherein the block storage service APIs further include a snapshot progress API, and wherein the method further comprises performing, by the application: generating and sending one or more snapshot progress notifications according to the upload block API, wherein each snapshot progress notification specifies a snapshot ID and an indication of how much of the respective snapshot has been uploaded or that the respective snapshot has been completed. 

36. The method as recited in claim 33, wherein the block storage service APIs further include a delete volume API and a delete snapshot API, wherein a snapshot is a point-in-time capture of a volume, and wherein the method further comprises performing, by the application: generating and sending either a delete volume request that specifies a volume on the remote data store to be deleted according to the delete volume API or a delete snapshot request that specifies a snapshot on the remote data store to be deleted according to the delete snapshot API. 

37. The method as recited in claim 33, wherein the block storage service APIs include a download block API; and wherein the method further comprises performing, by an application implemented on one or more devices on the client network: generating, one or more download block requests according to the download block API and sending the one or more download block requests to the block storage service, wherein each download block request specifies data to be downloaded from the volume; and for each of the one or more download block requests, receiving, according via the download block API, a download block response that includes a respective volume data. 

38. The method as recited in claim 33, wherein the method further comprises performing, by the application: applying a data deduplication technique and a data compression technique that reduce an amount of data that is uploaded to the remote data store via the upload block API. 

39. The method as recited in claim 33, wherein the block storage service APIs further include a create snapshot API, wherein a snapshot is a point-in-time capture of a volume, and wherein the method further comprises performing, by the application: generating and sending a create snapshot request according to a create snapshot API that specifies one or more create snapshot API input parameters comprising: one or more authentication parameters for authenticating a caller with the block storage service, a volume identifier (ID) that specifies a volume for which a snapshot is to be created, and a list of data chunk tokens, where each data chunk token identifies a unit of data in the respective volume. 

40. A system, comprising: one or more client devices on a client network, the client devices comprising memory and one or more processors configured to implement one or more applications that access, via block storage service application programming interfaces (APIs), a volume-based block storage on a remote data store of a block storage service implemented by a provider network, wherein the block storage service APIs are a standard interface to volume-based block storage operations of the block storage service on the remote data store, and wherein the block storage service APIs include a create volume API, and an upload block API; and wherein the application is configured to: generate and send, to the block storage service, a create volume request according to the create volume API, the create volume request comprising one or more create volume API parameters; receive a create volume response, in accordance with to the create volume API, that indicates a volume identifier (ID) for the volume; and generate and send one or more upload block requests in accordance with the upload block API, wherein each upload block request specifies a volume ID and data to be uploaded to a respective volume. 

41. The system as recited in claim 40, wherein the application is further configured to: receive data chunk tokens for volume data written to the remote data store, wherein each data chunk token identifies a unit of the data that was uploaded to the respective volume according to the upload block request; and apply a data deduplication technique based at least in part on the data chunk tokens. 

42. The system as recited in claim 40, wherein the APIs to the block storage service further include a download block API, and wherein the application is further configured to: generate and send download block requests according to the download block API, wherein each download block request specifies a volume ID and volume data to be downloaded from the respective volume; and receive a download block response that includes the specified volume data according to the download block API. 

43. The system as recited in claim 40, wherein the APIs to the block storage service further include a create snapshot API, wherein a snapshot is a point-in-time capture of a volume, and wherein the application is further configured to: generate and send create snapshot requests according to the create snapshot API; and receive create snapshot responses according to the create snapshot API that indicate snapshot identifiers (IDs) for the snapshots. 

44. The system as recited in claim 43, wherein the application is further configured to: generate and send additional upload block requests according to the upload block API, wherein each additional upload block request specifies a snapshot ID and data to be uploaded to a respective snapshot. 

45. The system as recited in claim 40, wherein the application is further configured to: generate and send a snapshot progress notification that reports progress of a snapshot being uploaded to the data store via the upload block API. 

46. The system as recited in claim 40, wherein the APIs to the block storage service further include a delete volume API for requesting deletion of a specified volume on the data store and a delete snapshot API for requesting deletion of a specified snapshot on the data store, wherein a snapshot is a point-in-time capture of a volume; and wherein the application is further configured to send either a delete volume request that specifies a volume on the remote data store to be deleted according to the delete volume API or a delete snapshot request that specifies a snapshot on the remote data store to be deleted according to the delete snapshot API. 

47. One or more non-transitory computer-readable storage media storing program instructions executable on or across one or more processors to cause an application on one or more devices of a client network to perform: accessing, via block storage service application programming interfaces (APIs), a volume-based block storage on a remote data store of a block storage service implemented by a provider network, wherein the block storage service APIs are a standard interface to volume-based block storage operations of the block storage service on the remote data store, and wherein the block storage service APIs include a create volume API, and an upload block API; generating a create volume request according to the create volume API and sending the create volume request to the block storage service; receiving a create volume response according to the create volume API that indicates a volume identifier (ID) for the volume; and generating one or more upload block requests according to the upload block API and sending the one or more upload block requests to the block storage service, wherein each upload block request specifies the volume ID and data to be uploaded to the volume. 

48. The one or more non-transitory computer-readable storage media as recited in claim 47, wherein the program instructions are executable to cause the application to perform: applying one or more techniques for reducing an amount of data that is uploaded to the remote data store via the upload block API. 

49. The one or more non-transitory computer-readable storage media as recited in claim 47, wherein the program instructions are executable to cause the application to perform: applying a data deduplication technique and a data compression technique that reduce an amount of data that is uploaded to the remote data store via the upload block API. 

50. The one or more non-transitory computer-readable storage media as recited in claim 47, wherein the program instructions are executable to cause the application to perform said generating the create volume request according to a create volume API that specifies one or more create volume API input parameters comprising: one or more authentication parameters for authenticating a caller with the block storage service, an optional volume size parameter for specifying a size for the volume to be created, and an optional snapshot identifier (ID) for specifying a snapshot from which the volume is to be created. 

51. The one or more non-transitory computer-readable storage media as recited in claim 47, wherein the program instructions are executable to cause the application to perform: generating and sending a create snapshot request according to a create snapshot API that specifies one or more create snapshot API input parameters comprising: one or more authentication parameters for authenticating a caller with the block storage service, a volume identifier (ID) that specifies a volume for which a snapshot is to be created, and a list of data chunk tokens, where each data chunk token identifies a unit of data in the respective volume. 

52. The one or more non-transitory computer-readable storage media as recited in claim 47, wherein the program instructions are executable to cause the application to perform: generating and sending an upload block request according to an upload block API that specifies one or more upload block API input parameters comprising: one or more authentication parameters for authenticating a caller with the block storage service, a volume identifier (ID) that specifies a volume to which data is being uploaded, a compressed parameter that indicates if the respective data is compressed, and, for each of one or more data blocks being uploaded, a data offset into the volume at which respective data is to be stored, a data length of the respective data, a checksum of the respective data, and the respective data. 


Claim 2: The method as recited in claim 1, wherein the block storage service APIs further include a create snapshot API, wherein a snapshot is a point-in-time capture of a volume, and wherein the method further comprises performing, by the block storage service: receiving, from the application, a create snapshot request according to the create snapshot API; 
creating, on the remote data store, a snapshot according to one or more parameters of the create snapshot request; returning, to the application, a create snapshot response according to the create snapshot API that indicates a snapshot identifier (ID) for the snapshot; 
receiving, from the application, one or more upload block requests according to the upload block API, wherein each upload block request specifies the snapshot ID and data to be uploaded to the snapshot; and 
for each of the one or more upload block requests, writing the respective data to the remote data store as snapshot data for the respective snapshot according to one or more parameters of the upload block request.


Claim 3: The method as recited in claim 2, wherein the block storage service APIs further include a snapshot progress API, and wherein the method further comprises performing, by the block storage service, receiving, from the application, one or more snapshot progress notifications according to the upload block API, wherein each snapshot progress notification specifies a snapshot ID and an indication of how much of the respective snapshot has been uploaded or that the respective snapshot has been completed.


Claim 4: The method as recited in claim 1, wherein the block storage service APIs further include a delete snapshot API, wherein a snapshot is a point-in-time capture of a volume, and wherein the method further comprises performing, by the block storage service: receiving, from the application, a delete snapshot request that specifies a snapshot on the remote data store to be deleted according to the delete snapshot API; and in response to the delete snapshot request, deleting the snapshot indicated by the request from the remote data store.


Claim 5: A system, comprising: 
a plurality of storage devices configured as a block-based data store on a provider network; and 
a plurality of computing devices on the provider network, each comprising at least one processor and memory, wherein the plurality of computing devices implement a block storage service configured to perform volume based block storage operations on the data store; 
wherein the plurality of computing devices expose application programming interfaces (APIs) to the block storage service to client networks of the provider network, wherein the APIs to the block storage service provide a standard application programming interface for the volume-based block storage operations of the block storage service for applications on the client networks external to the provider network, and wherein the APIs to the block storage service that are exposed to client applications external to the provider network include a create volume API, an upload block API, and a delete volume API for requesting deletion of a specified volume on the data store; wherein the block storage service is configured to: receive, from the applications on the client networks, create volume requests according to the create volume API, wherein the create volume requests received at the block storage service correspond with the create volume requests generated by the application according to the create volume API; 
for at least one received create volume request: 
create, on the data store, a volume according to one or more create volume API parameters of the respective create volume request; and return, to the respective application, a create volume response according to the create volume API that indicates a volume identifier (ID) for the volume; 



receive, from the applications on the client networks, upload block requests according to the upload block API, wherein the upload block requests received at the block storage service correspond with the upload block requests generated by the application according to the upload block API, and wherein each upload block request specifies a volume ID and data to be uploaded to a respective volume; and for at least one of the upload block requests, write the respective data to the remote data store as volume data for the respective volume according to one or more upload block API parameters of the respective upload block request.

Claim 6: The system as recited in claim 5, wherein the block storage service is further configured to, for the at least one received create volume request, create an initial snapshot for the respective volume, wherein a snapshot is a point-in-time capture of a volume.

Claim 7: The system as recited in claim 5, wherein the block storage service is further configured to, for the at least one received create volume request, create a volume manifest for the volume, wherein the volume manifest maps data blocks of the volume to locations of data chunks stored on the data store.

Claim 8: The system as recited in claim 7, wherein the block storage service is further configured to, for the at least one of the upload block requests, update the volume manifest of the respective volume according to the upload block request.

Claim 9: The system as recited in claim 5, wherein the block storage service is further configured to, for the at least one of the upload block requests, return, to the respective application, one or more data chunk tokens for the volume data written to the data store, wherein each data chunk token identifies a unit of the data that was uploaded to the respective volume according to the upload block request.

Claim 10: The system as recited in claim 5, wherein the block storage service is further configured to, for at least one other received create volume request: determine that the create volume request is not valid according to the one or more create volume API parameters of the respective create volume request; and return, to the respective application, an indication of an error for the create volume request.

Claim 11: The system as recited in claim 5, wherein the block storage service is further configured to, for at least one other received upload block request: determine that the upload block request is not valid according to the one or more upload block API parameters of the respective upload block request; and return, to the respective application, an indication of an error for the upload block request.

Claim 12: The system as recited in claim 5, wherein the APIs to the block storage service further include a download block API, and wherein the block storage service is further configured to: receive, from the applications on the client networks, download block requests according to the download block API, wherein each download block request specifies a volume ID and volume data to be downloaded from the respective volume; and for at least one of the download block requests, read the specified volume data from the remote data store according to one or more download block API parameters of the download block request and return, to the application, a download block response that includes the specified volume data according to the download block API.


Claim 13: The system as recited in claim 5, wherein the APIs to the block storage service further include a create snapshot API, wherein a snapshot is a point-in-time capture of a volume, and wherein the block storage service is further configured to: receive, from the applications on the client networks, create snapshot requests according to the create snapshot API; for at least one received create snapshot request: create, on the data store, a snapshot according to one or more create snapshot API parameters of the respective create snapshot request; and return, to the respective application, a create snapshot response according to the create snapshot API that indicates a snapshot identifier (ID) for the snapshot.


Claim 14: The system as recited in claim 13, wherein the block storage service is further configured to, for the at least one received create snapshot request, create a snapshot manifest for the snapshot, wherein the snapshot manifest maps data blocks of the snapshot to locations of data chunks stored on the data store.

Claim 15: The system as recited in claim 13, wherein the block storage service is further configured to: receive, from at least one of the applications on the client networks, additional upload block requests according to the upload block API, wherein each additional upload block request specifies a snapshot ID and data to be uploaded to a respective snapshot; and for at least one of the additional upload block requests, write the respective data to the remote data store as snapshot data for the snapshot according to one or more upload block API parameters of the respective upload block request.


Claim 16: The system as recited in claim 15, wherein the APIs to the block storage service further include a snapshot progress API for reporting progress of a snapshot being uploaded to the data store via the upload block API.

Claim 17: The system as recited in claim 5, wherein the APIs to the block storage service further include a delete snapshot API for requesting deletion of a specified snapshot on the data store, wherein a snapshot is a point-in-time capture of a volume.


Claim 18: The system as recited in claim 5, wherein the block storage service further implements one or more techniques for reducing the amount of data that is uploaded for a volume by an application via the upload block API.

Claim 19: The system as recited in claim 18, wherein the one or more techniques include a data deduplication technique and a data compression technique.

Claim 20: A non-transitory computer-accessible storage medium storing program instructions computer-executable to: implement a block storage service on one or more devices within a provider network, wherein the block storage service is configured to perform volume-based block storage operations on a data store of the provider network; 
expose application programming interfaces (APIs) for the block storage service to client networks external to the provider network, wherein the APIs to the block storage service provide a standard application programming interface for the volume-based block storage operations of the block storage service for applications on the client networks, and wherein the APIs to the block storage service that are exposed to client applications external to the provider network include: 
a create volume API for external applications to request creation of a volume on the data store according to one or more create volume API input parameters; 
a create snapshot API for external applications to request creation of a snapshot on the data store according to one or more create snapshot API input parameters, wherein a snapshot is a point-in-time capture of a volume; 
an upload block API for external applications to upload data blocks from the client networks to specified volumes or specified snapshots on the data store according to one or more upload block API input parameters; a download block API for external applications to download specified data blocks from specified volumes or specified snapshots on the data store to the client networks according to one or more download block API input parameters; and a delete volume API for requesting deletion of a specified volume on the data store.


It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 33-52 to arrive at the claims 1-20 of the instant patent 9,635,132 because the ordinary skilled person would have realized that the remaining element(s) would perform the same functions as before.  "Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.
This is a non-provisional double patenting rejection since the conflicting claims have in fact been patented.



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 33-34, 37, 39-40, 42-44, 47 and 50-51 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Arakawa et al. Pub. No.: (US 2006/0253549 A1) (hereinafter “Arakawa”), in view of Sivasubramanian et al. Pub. No.: (US 2012/0079221 A1) (hereinafter “Sivasubramanian”).

	With respect to claim 33: Arakawa-Sivasubramanian discloses a method, comprising:

performing, by one of the applications on one or more of the devices on the client network (the host having application software [Fig. 2]);
generating a create volume request according to the create volume API and sending the create volume request to the block storage service (functions provided from the server to the host according to an instruction or a request from the host [0106], [Fig. 4], server receives a request from host to create a virtual volume [0108], [0095-0096], [item 1001, Fig. 5]);
receiving a create volume response according to the create volume API that indicates a volume identifier (ID) for the volume (a table with identifiers of the volume created is provided to the host [0113-0114]);
generating one or more upload block requests according to the upload block API and sending the one or more upload block requests to the block storage service, wherein each upload block request specifies the volume ID and data to be uploaded to the volume (the storage subsystem receives update data from the host to write into the primary volume and then reports back to the host when it is complete [0074], receiving copy instruction from the server or host, to upload data from one location to another [0079-0080]);
However, Arakawa does not explicitly disclose wherein the block storage service APIs are a standard interface to volume-based block storage operations of the block storage service on the remote data store;
Sivasubramanian discloses wherein the block storage service APIs are a standard interface to volume-based block storage operations of the block storage service on the remote data store (clients having an API or graphical interface to interact with virtual storages to GET, PUT or POST [0016], [0038-0040], [0043]);

One of ordinary skill in the art would have been motivated for a set of distinct users to specify respective destinations for storing copies of data [Sivasubramanian: abstract].

With respect to claim 34: Arakawa-Sivasubramanian discloses the method as recited in claim 33 as set forth above. 
Arakawa discloses wherein the block storage service APIs further include a create snapshot API, wherein a snapshot is a point-in-time capture of a volume, and wherein the method further comprises performing, by the application (server creates a snapshot of a volume at a certain point in time [0122]):
generating a create snapshot request according to the create snapshot API and sending the create snapshot request to the block storage service (the server creates snapshots as a function provided to the host according to an instruction or a request from the host [0122], [0106], [Fig. 4]);
receiving a create snapshot response according to the create snapshot API that indicates a snapshot identifier (ID) for the snapshot (the secondary volume provided to the host for creating a snapshot is done by using a method of creating a new virtual volume [0132], when a virtual volume is created, deleted, or extended, the association information is updated in the repository which is then provided to the host.  The association information includes identifiers [0136-0137]);
generating one or more upload block requests according to the upload block API and sending the one or more upload block requests, wherein each upload block request specifies the snapshot ID and data to be uploaded to the snapshot (server instructs a second upload to resynchronize the data in the snapshot from the primary volume and the secondary volume, the request includes specification of the primary and secondary volumes [0065-0068]).

With respect to claim 37: Arakawa-Sivasubramanian discloses the method as recited in claim 33 as set forth above. 

wherein the method further comprises performing, by an application implemented on one or more devices on the client network (the host having application software [Fig. 2]);
generating, one or more download block requests according to the download block API and sending the one or more download block requests to the block storage service, wherein each download block request specifies data to be downloaded from the volume (server receives an inquiry from the host about a location of the data to be accessed and then the storage subsystem receives the request for data from the host based on the information the host receives from the storage subsystem [0140-0142], therefore, the host must have an identifier of the storage subsystem where the data is stored in order to access the data);
for each of the one or more download block requests, receiving, according via the download block API, a download block response that includes a respective volume data (the data is returned to the host [0140-0142]).

With respect to claim 39: Arakawa-Sivasubramanian discloses the method as recited in claim 33 as set forth above.
Arakawa discloses wherein the block storage service APIs further include a create snapshot API, wherein a snapshot is a point-in-time capture of a volume, and wherein the method further comprises performing, by the application (server creates a snapshot of a volume at a certain point in time [0122]):
generating and sending a create snapshot request according to a create snapshot API that specifies one or more create snapshot API input parameters comprising (server creates a snapshot of a volume at a certain point in time [0122], creating a snapshot of a virtual volume or logical volume, which is requested by the host [0122], the host selects a secondary volume when creating a snapshot [0131]): one or more authentication parameters for authenticating a caller with the block storage service, a volume identifier (ID) that specifies a volume for which a snapshot is to be created, and a list of data chunk tokens, where each data chunk token identifies a unit of data in the respective volume (creating a snapshot [0063], an identification is used to 

With respect to claim 40: Arakawa-Sivasubramanian discloses a system, comprising:
one or more client devices on a client network, the client devices comprising memory and one or more processors configured to implement one or more applications that access, via block storage service application programming interfaces (APIs), a volume-based block storage on a data store of a block storage service implemented by a provider network, and wherein the block storage service APIs include a create volume API, and an upload block API (remote storage system for a host or server having logical volumes [0048-0049], [0054], server provides the storage from the storage subsystem to client through an interface [0052], the storage subsystem is able to provide creation of volumes [0108], upload and synchronize data to remote storage [0074], [0079] and provide data back to the host [0069], [0142], storage subsystem uses API’s [0101], the host having application software [Fig. 2]);
wherein the application is configured to (the host having application software [Fig. 2]);
generate and send, to the block storage service, a create volume request according to the create volume API (functions provided from the server to the host according to an instruction or a request from the host [0106], [Fig. 4], server receives a request from host to create a virtual volume [0108], [0095-0096], [item 1001, Fig. 5]), the create volume request comprising one or more create volume API parameters (server creates the virtual volume on the storage subsystem based on attributes and size information received from the host [0108], [0110], [item 1010 Fig. 5]);
receive a create volume response, in accordance with to the create volume API, that indicates a volume identifier (ID) for the volume (a table with identifiers of the volume created is provided to the host [0113-0114]);
generate and send one or more upload block requests in accordance with the upload block API, wherein each upload block request specifies a volume ID and data to be uploaded to a respective volume (the storage subsystem receives update data from the host to write into the primary volume and then reports back to the host when it is complete [0074], receiving copy instruction from the server or host, to upload data from one location to another [0079-0080]);

Sivasubramanian discloses wherein the block storage service APIs are a standard interface to volume-based block storage operations of the block storage service on the remote data store (clients having an API or graphical interface to interact with virtual storages to GET, PUT or POST [0016], [0038-0040], [0043]);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa in view of Sivasubramanian to provide a standard interface to a storage operations on the remote data store;
One of ordinary skill in the art would have been motivated for a set of distinct users to specify respective destinations for storing copies of data [Sivasubramanian: abstract].

With respect to claim 42: Arakawa-Sivasubramanian discloses the system as recited in claim 40 as set forth above, wherein the APIs to the block storage service further include a download block API, and wherein the application is further configured to:
Arakawa discloses generate and send download block requests according to the download block API, wherein each download block request specifies a volume ID and volume data to be downloaded from the respective volume (server receives an inquiry from the host about a location of the data to be accessed and then the storage subsystem receives the request for data from the host based on the information the host receives from the storage subsystem [0140-0142], therefore, the host must have an identifier of the storage subsystem where the data is stored in order to access the data);
receive a download block response that includes the specified volume data according to the download block API (the data is returned to the host [0140-0142]).

With respect to claim 43: Arakawa-Sivasubramanian discloses the system as recited in claim 40 as set forth above, wherein the APIs to the block storage service further include a create snapshot API, wherein a snapshot is a point-in time capture of a volume, and wherein the application is further configured to (server creates a snapshot of a volume at a certain point in time [0122]):

receive create snapshot responses according to the create snapshot API that indicate snapshot identifiers (IDs) for the snapshots (the secondary volume provided to the host for creating a snapshot is done by using a method of creating a new virtual volume [0132], when a virtual volume is created, deleted, or extended, the association information is updated in the repository which is then provided to the host.  The association information includes identifiers [0136-0137]).

With respect to claim 44: Arakawa-Sivasubramanian discloses the system as recited in claim 43 as set forth above wherein the application is further configured to:
Arakawa discloses generate and send additional upload block requests according to the upload block API, wherein each additional upload block request specifies a snapshot ID and data to be uploaded to a respective snapshot (server instructs a second upload to resynchronize the data in the snapshot from the primary volume and the secondary volume, the request includes specification of the primary and secondary volumes [0065-0068]).

With respect to claim 47: Arakawa-Sivasubramanian discloses one or more non-transitory computer-readable storage media storing program instructions executable on or across one or more processors to cause an application on one or more devices of a client network to perform:
accessing, via block storage service application programming interfaces (APIs), a volume-based block storage on a data store of a block storage service implemented by a provider network, and wherein the block storage service APIs include a create volume API, and an upload block API (remote storage system for a host or server having logical volumes [0048-0049], [0054], server provides the storage from the storage subsystem to client through an interface [0052], the storage subsystem is able to provide creation of volumes [0108], upload and synchronize data to remote storage [0074], [0079] and provide data back to the host [0069], [0142], storage subsystem uses API’s [0101], the host having application software [Fig. 2]);

receiving a create volume response according to the create volume API that indicates a volume identifier (ID) for the volume (a table with identifiers of the volume created is provided to the host [0113-0114]);
generating one or more upload block requests according to the upload block API and sending the one or more upload block requests to the block storage service, wherein each upload block request specifies the volume ID and data to be uploaded to the volume (the storage subsystem receives update data from the host to write into the primary volume and then reports back to the host when it is complete [0074], receiving copy instruction from the server or host, to upload data from one location to another [0079-0080]);
However, Arakawa does not explicitly disclose wherein the block storage service APIs are a standard interface to volume-based block storage operations of the block storage service on the remote data store;
Sivasubramanian discloses wherein the block storage service APIs are a standard interface to volume-based block storage operations of the block storage service on the remote data store (clients having an API or graphical interface to interact with virtual storages to GET, PUT or POST [0016], [0038-0040], [0043]);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa in view of Sivasubramanian to provide a standard interface to a storage operations on the remote data store;
One of ordinary skill in the art would have been motivated for a set of distinct users to specify respective destinations for storing copies of data [Sivasubramanian: abstract].

With respect to claim 50: Arakawa-Sivasubramanian discloses the one or more non-transitory computer-readable storage media as recited in claim 47 as set forth above.
Arakawa discloses wherein the program instructions are executable to cause the application to perform said generating the create volume request according to a create volume API that specifies one or more create volume API input parameters comprising 
one or more authentication parameters for authenticating a caller with the block storage service, an optional volume size parameter for specifying a size for the volume to be created, and an optional snapshot identifier (ID) for specifying a snapshot from which the volume is to be created (server creates the virtual volume on the storage subsystem based on attributes and size information received from the host [0108], [0110], [item 1010 Fig. 5]).

With respect to claim 51: Arakawa-Sivasubramanian discloses the one or more non-transitory computer-readable storage media as recited in claim 47 as set forth above.
Arakawa discloses wherein the program instructions are executable to cause the application to perform: generating and sending a create snapshot request according to a create snapshot API that specifies one or more create snapshot API input parameters comprising: one or more authentication parameters for authenticating a caller with the block storage service, a volume identifier (ID) that specifies a volume for which a snapshot is to be created, and a list of data chunk tokens, where each data chunk token identifies a unit of data in the respective volume (server creates a snapshot of a volume at a certain point in time [0122], creating a snapshot of a virtual volume or logical volume, which is requested by the host [0122], creating a snapshot [0063], an identification is used to allow or disallows a host from accessing the logical volume based on the ID that is assigned to the host port [0061-0062]).


Claims 35-36 and 45-46 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Arakawa et al. Pub. No.: (US 2006/0253549 A1) (hereinafter “Arakawa”) in view of Sivasubramanian et al. Pub. No.: (US 2012/0079221 A1) (hereinafter “Sivasubramanian”) as applied to claims 33-34, 37, 39-40, 42-44, 47 and 50-51 above, further in view of Arakawa et al. Pub. No.: (US 2003/0131207 A1) (hereinafter “Arakawa 207”).


With respect to claim 35: Arakawa-Sivasubramanian discloses the method as recited in claim 33 as set forth above. 

generating and sending one or more snapshot progress notifications according to the upload block API, wherein each snapshot progress notification specifies a snapshot ID and an indication of how much of the respective snapshot has been uploaded or that the respective snapshot has been completed;
Arakawa 207 discloses generating and sending one or more snapshot progress notifications according to the upload block API, wherein each snapshot progress notification specifies a snapshot ID and an indication of how much of the respective snapshot has been uploaded or that the respective snapshot has been completed (the controller updates the snapshot state requested in the in-device snapshot information to complete [0103], the controller reports the complete status to the server [0105], server reports status to host [0109], the progress is received from an application);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian in view of Arakawa 207 to have a snapshot progress notification of when the snapshot has been completed;
One of ordinary skill in the art would have been motivated because the process can be terminated after completion [Arakawa 207: 0109].

With respect to claim 36: Arakawa-Sivasubramanian discloses the method as recited in claim 33 as set forth above. 
Arakawa discloses wherein the block storage service APIs further include a delete volume API (the storage subsystem has the functionality of deletion of volumes [0096], [0137]);
generating and sending either a delete volume request that specifies a volume on the remote data store to be deleted according to the delete volume API or a delete snapshot request that specifies a snapshot on the remote data store to be deleted according to the delete snapshot API (storage subsystem receives information to delete a volume [0096]);
However, Arakawa-Sivasubramanian does not explicitly disclose a delete snapshot API, wherein a snapshot is a point-in-time capture of a volume;

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian in view of Arakawa 207 to delete a snapshot;
One of ordinary skill in the art would have been motivated because it can free up resources for unnecessary or old data.

With respect to claim 45: Arakawa-Sivasubramanian discloses the system as recited in claim 40 as set forth above, wherein the application is further configured to:
However, Arakawa-Sivasubramanian does not explicitly disclose generate and send a snapshot progress notification that reports progress of a snapshot being uploaded to the data store via the upload block API;
Arakawa 207 discloses generate and send a snapshot progress notification that reports progress of a snapshot being uploaded to the data store via the upload block API (the controller updates the snapshot state requested in the in-device snapshot information to complete [0103], the controller reports the complete status to the server [0105], server reports status to host [0109], the progress is received from an application);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian in view of Arakawa 207 to have a snapshot progress notification of the snapshot progress;
One of ordinary skill in the art would have been motivated because the process can be terminated after completion [Arakawa 207: 0109].

With respect to claim 46: Arakawa-Sivasubramanian discloses the system as recited in claim 40 as set forth above.
Arakawa discloses wherein the APIs to the block storage service further include a delete volume API for requesting deletion of a specified volume on the data store and a delete snapshot API for requesting deletion of a specified snapshot on the data store, wherein a snapshot is a point-in-time capture of a volume (the storage subsystem has the functionality of deletion of volumes [0096], [0137], storage subsystem receives information to delete a volume [0096]);

However, Arakawa does not explicitly disclose a delete snapshot API for requesting deletion of a specified snapshot on the data store, wherein a snapshot is a point-in-time capture of a volume;
Arakawa 207 discloses a delete snapshot API for requesting deletion of a specified snapshot on the data store, wherein a snapshot is a point-in-time capture of a volume (deleting a snapshot volume [0160-0162]);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian in view of Arakawa 207 to delete a snapshot;
One of ordinary skill in the art would have been motivated because it can free up resources for unnecessary or old data.


Claims 38 and 49 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Arakawa et al. Pub. No.: (US 2006/0253549 A1) (hereinafter “Arakawa”) in view of Sivasubramanian et al. Pub. No.: (US 2012/0079221 A1) (hereinafter “Sivasubramanian”) as applied to claims 33-34, 37, 39-40, 42-44, 47 and 50-51 above, further in view of Taleck et al. Pub. No.: (US 2011/0161723 A1) (hereinafter “Taleck”).


With respect to claim 38: Arakawa-Sivasubramanian discloses the method as recited in claim 33 as set forth above, wherein the method further comprises performing, by the application:
However, Arakawa-Sivasubramanian does not explicitly disclose applying a data deduplication technique and a data compression technique that reduce an amount of data that is uploaded to the remote data store via the upload block API;

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian in view of Taleck to deduplication and compress data to reduce the amount of data;
One of ordinary skill in the art would have been motivated because it would improve performance of the storage interface by reducing data redundancy [Taleck: 0017].

With respect to claim 49: Arakawa-Sivasubramanian discloses the one or more non-transitory computer-readable storage media as recited in claim 47 as set forth above, wherein the program instructions are executable to cause the application to perform: 
However, Arakawa-Sivasubramanian does not explicitly disclose applying a data deduplication technique and a data compression technique that reduce an amount of data that is uploaded to the remote data store via the upload block API;
Taleck discloses applying a data deduplication technique and a data compression technique that reduce an amount of data that is uploaded to the remote data store via the upload block API (data deduplication and data compression methods [0041], [0017]);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian in view of Taleck to deduplication and compress data to reduce the amount of data;
One of ordinary skill in the art would have been motivated because it would improve performance of the storage interface by reducing data redundancy [Taleck: 0017].


Claim 41 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Arakawa et al. Pub. No.: (US 2006/0253549 A1) (hereinafter “Arakawa”) in view of Sivasubramanian et al. Pub. No.: (US 2012/0079221 A1) (hereinafter “Sivasubramanian”) further in view of Arakawa et al. Pub. No.: (US 2003/0131207 A1) (hereinafter “Arakawa 207”) as applied to claims 35-36 and 45-46, further in view of Taleck et al. Pub. No.: (US 2011/0161723 A1) (hereinafter “Taleck”).

With respect to claim 41: Arakawa-Sivasubramanian discloses the system as recited in claim 40 as set forth above, wherein the application is further configured to:
However, Arakawa-Sivasubramanian  does not explicitly disclose receive data chunk tokens for volume data written to the remote data store, wherein each data chunk token identifies a unit of the data that was uploaded to the respective volume according to the upload block request; and
apply a data deduplication technique based at least in part on the data chunk tokens;
Arakawa 207 discloses receive data chunk tokens for volume data written to the remote data store, wherein each data chunk token identifies a unit of the data that was uploaded to the respective volume according to the upload block request (the controller receives a request from server to copy data, after completion the controller updates the requested snapshot information and reports it back to the server [0105], the information contains information of where the data is uploaded [Fig. 11]); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian in view of Arakawa 207 return an identifier to identify the data;
One of ordinary skill in the art would have been motivated because it can update mapping information for retrieval [Arakawa 207: 0111];
However, Arakawa-Sivasubramanian-Arakawa 207 does not explicitly disclose apply a data deduplication technique based at least in part on the data chunk tokens;   
Taleck discloses a data deduplication technique based at least in part on the data chunk tokens (maintain  a table or other data structures with storage addresses or identifiers to duplicated data storage data [0032]);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian-Arakawa 207 in view of Taleck to have a data deduplication technique based in part on a data chunk tokens;
One of ordinary skill in the art would have been motivated because it would improve performance of the storage interface by reducing data redundancy [Taleck: 0017].


Claims 48 and 52 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Arakawa et al. Pub. No.: (US 2006/0253549 A1) (hereinafter “Arakawa”), in view of Sivasubramanian et al. Pub. No.: (US 2012/0079221 A1) (hereinafter “Sivasubramanian”) as applied to claims 33-34, 37, 39-40, 42-44, 47 and 50-51 above, further in view  of Lacapra et al. Pub. No.: (US 2009/0077097 A1) (hereinafter “Lacapra”).

With respect to claim 48: Arakawa-Sivasubramanian discloses the one or more non-transitory computer-readable storage media as recited in claim 47 as set forth above, wherein the program instructions are executable to cause the application to perform: 
However, Arakawa-Sivasubramanian does not explicitly disclose applying one or more techniques for reducing an amount of data that is uploaded to the remote data store via the upload block API;
Lacapra discloses applying one or more techniques for reducing an amount of data that is uploaded to the remote data store via the upload block API (rules to compress data [0210]);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian in view of Lacapra to reduce amount of data uploaded;
One of ordinary skill in the art would have been motivated because it would provide additional space [Lacapra: 0132].

With respect to claim 52: Arakawa-Sivasubramanian discloses the one or more non-transitory computer-readable storage media as recited in claim 47 as set forth above.
Arakawa discloses wherein the program instructions are executable to cause the application to perform: generating and sending an upload block request according to an upload block API that specifies one or more upload block API input parameters comprising: one or more authentication parameters for authenticating a caller with the block storage service, a volume identifier (ID) that specifies a volume to which data is being uploaded, a compressed parameter that indicates if the respective data is compressed (the storage subsystem receives update data from the host to write into the primary volume and then reports back to the host when it is complete [0074], receiving copy instruction from the server or host, to upload data from one location to another [0079-0080], therefore, the request to copy data to the primary 
However, Arakawa-Sivasubramanian does not explicitly disclose for each of one or more data blocks being uploaded, a data offset into the volume at which respective data is to be stored, a data length of the respective data, a checksum of the respective data, and the respective data 
Lacapra discloses a data length of the respective data and a checksum of the respective data (metafile containing data length of the data and checking if a file length is below a certain threshold [0255]);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Arakawa-Sivasubramanian in view of Lacapra to include a file length and a checksum of the data;
One of ordinary skill in the art would have been motivated because it would provide additional security to prevent down time [Lacapra: 0043].


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Prahlad et al. Pub. No.: (US 2010/0332454 A1).  The subject matter disclosed therein is pertinent to that of claims 33-52 (e.g., Performing data storage operations with a cloud environment, including containerized deduplication, data pruning, and data transfer).
Gruhl et al. Pub. No.: (US 2011/0185149 A1).  The subject matter disclosed therein is pertinent to that of claims 33-52 (e.g., Data duplication for streaming sequential data storage application).
Sorenson III et al. Pub. No.: (US 2012/0173558 A1).  The subject matter disclosed therein is pertinent to that of claims 33-52 (e.g., Receiver-side data deduplication in data systems).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446